Case: 19-10527   Date Filed: 04/07/2020    Page: 1 of 8



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-10527
                      ________________________

                  D.C. Docket No. 1:18-cv-21095-RNS

YASIR MEHMOOD,

                                               Petitioner - Appellant,

versus

UNITED STATES ATTORNEY GENERAL,
in his official capacity,
WARDEN,
(OIC), Krome SPC, A.F.O.D. ICE-DHS,

                                         Respondents - Appellees.
                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (April 7, 2020)

Before ROSENBAUM, JILL PRYOR, and BRANCH, Circuit Judges.

PER CURIAM:
               Case: 19-10527     Date Filed: 04/07/2020   Page: 2 of 8



      In this immigration case, Yasir Mehmood appeals the district court’s denial

of his petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241. That petition

claims, as relevant here, that Mehmood’s prolonged pre-final-removal-order

detention, pursuant to 8 U.S.C. § 1226(c), without a bond hearing violates the Due

Process Clause of the United States Constitution. As explained below, because

Mehmood has been removed from the United States and is no longer detained by the

United States government, this Court’s and the Supreme Court’s binding precedent

require us to dismiss Mehmood’s appeal as moot.

      Mehmood, a native and citizen of Pakistan, was transferred from criminal

custody to the custody of Immigration and Customs Enforcement (“ICE”) on

February 23, 2017, to undergo removal proceedings. Four days later, a Notice to

Appear was served by an immigration court in Las Vegas, Nevada, charging

Mehmood as removable on various bases.             After considering and rejecting

Mehmood’s arguments, on September 18, 2017, the immigration judge sustained the

charges of removability and ordered him removed.

      The Board of Immigration Appeals (the “BIA”) largely agreed but remanded

for credibility findings on issues related to Mehmood’s application for deferral of

removal under the Convention Against Torture. After additional proceedings not

particularly relevant here, the BIA, on February 25, 2019, dismissed Mehmood’s




                                          2
               Case: 19-10527    Date Filed: 04/07/2020   Page: 3 of 8



appeal from the immigration judge’s decision denying Mehmood’s application for

deferral of removal under the Convention Against Torture.

      While those proceedings were ongoing, on July 19, 2017, Mehmood was

transferred to the Krome Processing Center in Miami, Florida (“Krome”). About

eight months later, on March 22, 2018, while he was still detained at Krome,

Mehmood instituted the present action.         After the district court dismissed

Mehmood’s initial petition without prejudice, Mehmood filed an amended habeas

petition, arguing that his continuous and lengthy detention under § 1226(c) without

a bond hearing violated the Due Process Clause. The district court disagreed and

again dismissed the petition, this time without leave to amend, on January 29, 2019.

      Mehmood then timely appealed to this Court. Mehmood was still detained

under § 1226(c), at that time.

      Shortly thereafter, Mehmood appealed the immigration court’s removability

decision to the Ninth Circuit and moved for a stay of removal pending review. See

BIA Petition for Review and Motion For Stay, Mehmood v. Barr, No. 19-70579 (9th

Cir. 2019). In accordance with its General Order 6.4(c), the Ninth Circuit issued an

automatic stay of Mehmood’s removal on the same day. Id. (text only order). On

October 24, 2019, the Ninth Circuit denied Mehmood’s motion for a stay of removal,

rendering him eligible to be removed. Id., Order (October 24, 2019). To date,




                                         3
                Case: 19-10527      Date Filed: 04/07/2020      Page: 4 of 8



however, the Ninth Circuit has not substantively resolved Mehmood’s appeal of the

immigration court’s removability decision.

       On December 4, 2019, the government notified this Court of Mehmood’s

imminent removal. In preparation for that removal, Mehmood was transferred from

Krome to Alexandria, Louisiana, on December 5, 2019. On December 18, 2019, the

government notified this Court that Mehmood had been removed to Pakistan. 1 So

“Mehmood is no longer detained by or in the custody of Respondents-Appellees.”

       And it is that fact that leads us to dismiss Mehmood’s appeal as moot.

       An appeal becomes moot when it no longer presents a “live” controversy or

when a ruling on the issues would have no practical significance. Soliman v. U.S.

ex rel. INS, 296 F.3d 1237, 1242 (11th Cir. 2002). “If events that occur subsequent

to the filing of a lawsuit or an appeal deprive the court of the ability to give the

plaintiff or appellant meaningful relief, then the case is moot and must be dismissed.”

Al Najjar v. Ashcroft, 273 F.3d 1330, 1336 (11th Cir. 2001). In such a circumstance,

“dismissal is required because mootness is jurisdictional.” Soliman, 296 F.3d at

1242 (internal quotation marks omitted).

       “Although there is an exception to the mootness doctrine when the action

being challenged by the lawsuit is capable of being repeated and evading review, we



       1
      While Mehmood contends that that notice is insufficient to show he has been removed
Mehmood neither asserts that his detention continues nor that he remains in the United States.
                                              4
               Case: 19-10527     Date Filed: 04/07/2020     Page: 5 of 8



have held that this exception is narrow, and applies only in exceptional situations.”
Id. (internal quotation marks omitted; emphasis in original). The Supreme Court has

consistently advised that, in the absence of a class action, “[a] dispute qualifies for

that exception only if (1) the challenged action is in its duration too short to be fully

litigated prior to its cessation or expiration, and (2) there is a reasonable expectation

that the same complaining party will be subjected to the same action again.” United

States v. Sanchez-Gomez, 138 S. Ct. 1532, 1540 (2018) (emphasis added; internal

quotation marks omitted); see also Hall v. Sec'y, Alabama, 902 F.3d 1294, 1300

(11th Cir. 2018) (collecting Supreme Court cases applying the “same complaining

party rule in evaluating whether a case falls within the capable-of-repetition-yet-

evading-review exception to mootness”), cert. denied sub nom. Hall v. Merrill, 140

S. Ct. 117 (2019). The exception does not extend to situations where the legal

issue—unconnected to the litigating plaintiff—is capable of repetition, yet evading

review. Weinstein v. Bradford, 423 U.S. 147, 148-49 (1975) (holding detained

plaintiff’s constitutional challenge regarding his eligibility for parole was mooted by

his complete release from supervision). And “[t]he remote possibility that an event

might recur is not enough to overcome mootness, and even a likely recurrence is

insufficient if there would be ample opportunity for review at that time.” Al Najjar,

273 F.3d at 1336.




                                           5
                 Case: 19-10527        Date Filed: 04/07/2020        Page: 6 of 8



       In a case nearly identical to this one, we held that a petitioner’s removal from

the United States mooted his due-process challenge to his lengthy immigration

detention. See Soliman, 296 F.3d at 1243. There, we explained that “[s]ince [the

petitioner] was removed from the United States to Egypt” and was “no longer being

detained . . . , no order from this Court requiring” his release “could have any effect.”

Id. Thus, “[a]ny opinion regarding [the petitioner’s] challenge to his detention . . .

would be purely advisory” and the appeal was “therefore moot.” Id. (internal

quotation marks omitted).

       That applies with equal force here. Mehmood’s petition for habeas corpus

seeks relief from immigration detention, and that is relief we simply cannot provide

because he is no longer detained by ICE (or any other United States Government

entity).2 “Quite simply, ‘there is nothing for us to remedy, even if we were disposed

to do so.’” Soliman, 296 F.3d at 1243 (quoting Spencer v. Kemna, 523 U.S. 1, 18

(1998)); see also Sopo v. U.S. Attorney Gen., 890 F.3d 952, 953 (11th Cir. 2018)

(vacating prior opinion regarding whether § 1226(c) detainees must be afforded

bond hearings and dismissing as moot based on petitioner’s removal); Salmeron-




       2
          It matters not that Mehmood’s petition merely asks us to conclude that due process entitles
him to a bond hearing wherein an immigration judge might determine that he is eligible for release
from immigration detention pending the final resolution of his substantive removability appeal.
Because Mehmood is in Pakistan and no longer detained, even if we rendered a favorable ruling
on that issue, Mehmood would not receive a bond hearing before an immigration judge.
                                                 6
               Case: 19-10527      Date Filed: 04/07/2020    Page: 7 of 8



Salmeron v. Spivey, 926 F.3d 1283, 1290 (11th Cir. 2019) (habeas corpus petition

challenging detention became moot when petitioner was removed).

      Nor do we think that Mehmood’s case falls into the “capable of repetition, yet

evading review” exception. As we have noted, in a non-class action like this one,

that exception applies only when, among other things, “there is a reasonable

expectation that the same complaining party will be subjected to the same action

again.” Sanchez-Gomez, 138 S. Ct. at 1540 (emphasis added). Here, for Mehmood

to be subject to the same action—detention under § 1226(c) without a bond

hearing—he would have to return to the United States from Pakistan, possibly

illegally, while knowing that he is subject to immediate detention and removal. That

such a turn of events would occur is entirely speculative at best. See Soliman, 296

F.3d at 1243 (“[S]ince [the petitioner] has been removed from the United States and

there is absolutely no reason to believe that he will again be detained . . . , the narrow

exception for cases that are capable of repetition yet evading review does not

apply.”).

      Accordingly, because no live case or controversy exists following

Mehmood’s removal, we conclude that this appeal must be DISMISSED AS

MOOT. And because we dismiss the appeal as moot, we also DENY AS MOOT




                                            7
                Case: 19-10527       Date Filed: 04/07/2020      Page: 8 of 8



the government’s motion to dismiss, 3 and we VACATE the district court’s order.

See Soliman, 296 F.3d at 1243-44. Finally, in light of our disposition of the case,

the oral argument scheduled for April 24, 2020, is canceled.




       3
         Shortly after the Ninth Circuit lifted its automatic stay of removal but before Mehmood
was removed, the government moved to dismiss the appeal as moot on a different basis. That
motion argued that the appeal should be dismissed because Mehmood was no longer detained
under § 1226(c)—the provision his habeas petition challenged—but was instead detained under 8
U.S.C. § 1231(a), pending his removal from the United States. Because we dismiss the appeal on
a separate basis, we do not reach the merits of that argument.
                                               8